Citation Nr: 1040011	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-25 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1952 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In March 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to afford the 
Veteran a VA audiologic examination.  That action completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus had 
their onset during service and are etiologically related to his 
active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that while he was stationed in Korea, he 
participated in combat and was exposed to loud noises including 
gun fire, artillery fire, mortar and bomb explosion noise, and 
small arms noise.  He maintains that due to his in-service noise 
exposure, he developed bilateral hearing loss and tinnitus.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010). 

A hearing loss disability is defined for VA compensation purposes 
with regard to audiologic testing involving puretone frequency 
thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 
(2010).  For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  Id.

Service treatment records are absent for any complaints of, or 
treatment for, hearing loss.  A separation report of medical 
examination from May 1955 indicated a normal clinical evaluation 
of the Veteran's ears and a "whisper test" showed 15/15 (normal 
hearing) in both ears.

These reports, overall, are evidence against the Veteran's claim 
for service connection for bilateral hearing loss and tinnitus as 
they tend to show no symptoms of tinnitus or bilateral hearing 
loss, as defined for VA compensation purposes, during active 
service.

Importantly, however, the Board notes that the absence of 
evidence of a hearing loss disability in service is not fatal to 
the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

38 U.S.C.A. § 1154(b) provides that in cases where the veteran 
has engaged in combat with the enemy, VA will accept as 
sufficient proof of service connection for any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the absence of an official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002).  

In this regard, the Veteran's records show that he served in the 
United States Marine Corps from May 1952 to May 1955, and that he 
received the Korean Service Medal, Korean PUC (Presidential Unit 
Citation), the United Nations Service Medal, and the National 
Defense Service Medal.  The records also show that his Military 
Occupational Specialty (MOS) was as a rifleman and that he 
participated in United Nations action against the enemy in Korea.  
He further participated in the defense of the United Nations 
positions in Korea.

The Board finds that his statements in regard to his noise 
exposure are credible and consistent with military service.  
Thus, the Board concludes that the Veteran sustained acoustic 
trauma during service.  See 38 U.S.C.A. § 1154(b) (West 2002).  
The critical question is whether the current bilateral hearing 
loss and tinnitus are caused by this noise exposure many years 
ago. 

In February 2007, a private medical statement from Dr. "D.D." 
was submitted for the record.  Dr. D.D. stated that he had been 
the Veteran's primary care physician since July 2001.  He also 
indicated that, according to the Veteran, he was exposed to loud 
noises during service and developed bilateral hearing loss and 
tinnitus.  The Veteran maintained that after his discharge, he 
continued to experience bilateral hearing loss and tinnitus.  
Based on the Veteran's history of noise exposure, Dr. D.D. 
ultimately opined that the Veteran's "conditions are more likely 
than not related to his service as a Marine."

In addition, another private medical statement, received in April 
2007, from "J.A.," a clinical audiologist, diagnosed the 
Veteran with moderate sloping to severe-profound sensorineural 
hearing loss.  She also stated that, according the Veteran, he 
had experienced tinnitus since he was in the service and was 
exposed to loud noises.  J.A. subsequently opined that "[i]t is 
likely as not that [the Veteran's] history of noise exposure in 
the military contributed to his hearing loss."

In light of the above, the Board notes that the evidence of 
record includes medical opinions relating the Veteran's bilateral 
hearing loss to his period of service, specifically to his in-
service noise exposure.  Thus, the remaining question is whether 
the Veteran has bilateral hearing loss for VA purposes.  See 
38 C.F.R. § 3.385.

In this regard, the Board observes that in January 2008, the 
Veteran underwent a VA audiology examination.  At that time, 
however, the examiner stated that hearing thresholds could not be 
obtained due to inconsistent responses and non-organic behavior.  
According to the examiner, the Veteran's speech recognition 
threshold (SRT), word recognition score, and acoustic emissions 
showed hearing levels to be much better than those obtained in 
April 2007 by a private audiologist.

As such, the Board remanded the case in a March 2010 decision, to 
afford the Veteran another opportunity to participate in a VA 
audiology examination in order to determine whether he has 
bilateral hearing loss for VA compensation purposes.

Pursuant to the March 2010 remand, the Veteran underwent a VA 
audiology examination in April 2010.  Audiologic testing showed 
puretone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 15, 20, 30, 55, and 70 decibels, respectively.  
Puretone thresholds measured in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 15, 20, 10, 45, and 50 decibels, 
respectively.  The VA examiner indicated that the Veteran had 
normal to severe sensorineural hearing loss in the right ear and 
normal to moderately-severe sensorineural hearing loss in the 
left ear, establishing that the Veteran has a current bilateral 
hearing loss disability for VA compensation purposes. 

The Board notes that the Veteran's speech recognition could not 
be tested as the Veteran complained of shaking.  While speech 
recognition scores could not be obtained, the Board finds that 
the Veteran does have bilateral hearing loss for VA compensation 
purposes based on his puretone thresholds upon audiologic 
testing.

During the examination, the examiner also noted that there was a 
current complaint of tinnitus, however, it was indicated that the 
Veteran was "very vague in regards to tinnitus, could not 
determine onset, which ear, occurrence, or frequency of 
tinnitus."

In the opinion, the examiner stated, "I cannot resolve this 
issue without resort to mere speculation."  She explained that 
her rationale was based on the Veteran's history, configuration 
of hearing loss, and review of his service treatment records.  
The examiner stated that she could not make a determination 
without resorting to mere speculation, "since I have no hearing 
levels from enlistment or separation from service.  It is 
possible that [the Veteran] may have had a high frequency hearing 
loss when he left the service, and a normal whisper test would 
not necessarily pick up on that.  Also, [the Veteran] could not 
give onset of tinnitus or any details pertaining to tinnitus."

Speculation cannot form the basis for a grant of service 
connection.  See Bloom v. West, 12 Vet. App. 185 (1999); see also 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although VA must 
resolve reasonable doubt in favor of the Veteran, 38 C.F.R.  
§ 3.102 explains the distinction between reasonable doubt and 
mere speculation, in pertinent part, as follows:

By reasonable doubt is meant one which 
exists because of an approximate balance of 
positive and negative evidence which does 
not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one 
within the range of probability as 
distinguished from pure speculation or 
remote possibility.

Here, VA obtained a medical opinion as to the etiology of the 
bilateral hearing loss and tinnitus.  The result is that a 
relationship between the Veteran's service and his bilateral 
hearing loss and tinnitus could not be stated without resort to 
mere speculation; a speculation that could not sustain a grant of 
service connection.

The Court has characterized an opinion where a physician stated 
"I cannot come up with an absolute opinion which would provide 
you with a 'yes' or 'no' response to the question posed", as 
'non-evidence'.  See Perman v. Brown, 5 Vet App. 237, 241 (1993).  
Thus, the opinion rendered by the April 2010 examiner is neither 
favorable nor unfavorable to the Veteran's claims for service 
connection.

While the Board finds that the examiner's opinion is "non-
evidence," the examination report did indicate that the Veteran 
has bilateral hearing loss according to VA regulation and 
complained of tinnitus.

As in all claims for service connection, it is the Board's duty 
to assign probative value to the evidence and then to weigh the 
evidence favorable to the Veteran's claim against the evidence 
unfavorable to the Veteran's claim.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  If the favorable evidence outweighs the 
unfavorable evidence or if the favorable and unfavorable evidence 
are in relative equipoise, the Veteran's claim must be granted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2010). 

In this case, there are two private medical opinions establishing 
the requisite nexus between the Veteran's active service, 
specifically his noise exposure during service, and his current 
hearing loss and tinnitus.  In addition, the recent VA audiology 
examination from April 2010 established that the Veteran has 
bilateral hearing loss for VA compensation purposes.

Consequently, the Board concludes that all elements of a service 
connection claim have been met, namely, that the Veteran's 
injuries were caused in service and that there is a nexus between 
those injuries and his current disabilities.  For these reasons, 
service connection for bilateral hearing loss and tinnitus is 
warranted and the Veteran's claims must be granted.

The nature and extent of the Veteran's bilateral hearing loss and 
tinnitus are not before the Board at this time. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

ORDER

Entitlement to service connection for bilateral hearing loss is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


